It is ingeniously argued for appellant that the state has not met the burden on it to rebut the presumption of injury arising from alleged misconduct of the jury. On the hearing of the motion for new trial appellant produced *Page 556 
two witnesses, one of whom said the jurors were in a drug store, some in the rear, some in other parts of the room, and one stood out on the sidewalk, but that all were in view of the sheriff, who was about the middle of the drug store. He said he saw no communications with or from the jurors. This is not such separation as is forbidden by Art. 668, P. C.; Robinson v. State, 58 Tex.Crim. Rep.; Barnes v. State, 61 Tex. Crim. 37; Galan v. State, 68 Tex.Crim. Rep.. The other witness testified that a juror in passing, spoke to him, as set out in our original opinion. This witness said he made no reply to what the juror said. This is not "Conversing with a juror," which is forbidden in Art. 671, P. C. Unless and until misconduct is shown by the testimony, no burden is imposed upon the state which it must rebut.
The motion for rehearing is overruled.
Overruled.